Citation Nr: 0736367	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1978 to November 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2005 a 
hearing was held before a Decision Review Officer (DRO).  In 
August 2007, a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearings are of record.  At 
the Travel Board hearing, the veteran submitted additional 
evidence with a waiver of RO consideration (notably, 
submitted evidence was essentially duplicates of records 
previously considered by the RO).


FINDING OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that any current 
hearing loss disability is, or might be, related to the 
veteran's service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a June 2001 letter, the veteran was advised of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letter advised the veteran that he should submit any medical 
evidence pertinent to his claim.  VCAA notice was provided 
prior to the initial adjudication in this matter.  

While the veteran did not receive timely notice regarding the 
rating of hearing loss and effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of such award 
is a matter for consideration.  The veteran is not prejudiced 
by the untimeliness of such notice.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and, to the extent 
possible, records of pertinent medical treatment.  The RO 
arranged for VA audiological examinations in November 2001, 
June 2003, and July 2005.  At the Travel Board hearing, the 
veteran identified treatment for bilateral hearing loss as 
early as 1985 at VAMC Audie Murphy.  The RO sought to obtain 
such records, however no records were found.  VA has met its 
assistance obligations.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  

II.  Factual Background

The veteran's service medical records contain no mention of 
complaints, treatment for, or diagnosis of bilateral hearing 
loss.  His service records show that he was a cannoneer.  On 
service separation examination clinical evaluation of the 
ears were normal.  Audiometry revealed that puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
10
LEFT
20
15
15
/
15

On November 2001 examination on behalf of VA, the veteran 
reported that while performing his military duties in a field 
artillery unit, he was constantly exposed to heavy artillery 
blasts.  He stated that following military service, he was a 
jet-aircraft engine mechanic.  Audiometry revealed that 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
30
30
LEFT
20
20
25
45
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was borderline-to-slight bilateral hearing loss.  
No medical opinion was proffered regarding a nexus between 
bilateral hearing loss and military service.

On June 2003 VA examination, the veteran reported a history 
of bilateral hearing loss since 1978.  He stated that hearing 
loss came on slowly following loud artillery explosions.  
Audiometry revealed that puretone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
35
LEFT
20
15
20
55
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and in the left ear.  The summary 
was hearing in the right ear was within normal limits thru 
2000 hertz with a mild sensory neural loss of sensitivity 
from 3000 to 4000 hertz; hearing in the left ear was within 
normal limits thru 2000 hertz with a mild to moderate loss of 
sensitivity from 3000 to 4000 hertz.  The examiner noted, 
after review of the claims folder, that as the veteran's 
separation physical showed normal hearing in both ears, 
bilateral hearing loss was not related to military service.

In a December 2003 statement, the veteran's brother stated 
that he was stationed with the veteran for ten months and he 
remembered him operating the "huge howitzer tanks".  He 
stated that on several occasions he noticed that the veteran 
had difficulty hearing him.  He stated that after discharge 
from the military, they both lived with their mother, and the 
veteran still continued to have difficulty hearing them.

At the May 2005 DRO hearing, the veteran testified that he 
complained of hearing loss while on duty.  His mother 
testified that when the veteran was home on leave, she 
noticed that he would turn the volume up on the radio and 
television.  

On July 2005 VA examination, audiometry revealed that 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
40
LEFT
10
15
20
50
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner reiterated that as the separation physical showed 
normal bilateral hearing, it was not likely that hearing loss 
was incurred or aggravated by military service.

A May 2006 letter from Dr. J. M. states:

"This letter is to inform you that upon my review of 
audiology studies performed on November 14, 2001 and the 
results of those studies, it is highly likely that 
hearing loss/tinnitus is a result of [the veteran's] 
exposure to weapons systems while serving in the U.S. 
Army".

At the August 2007 Travel Board hearing, the veteran 
testified that he did not seek treatment for his bilateral 
hearing disability between 1979 and 1985.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.

Certain chronic diseases, to include sensorineural hearing 
loss (as organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).   38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(2007).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC list are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral hearing loss disability under 38 C.F.R. § 3.385 was 
not manifested in service, and sensorineural hearing loss is 
not shown to have been manifested in the first postservice 
year.  Consequently service connection for bilateral hearing 
loss on the basis that it became manifest in service and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.  

The record reflects that the veteran currently has bilateral 
hearing loss disability; however, the weight of the competent 
and probative evidence does not relate the veteran's current 
hearing loss to his service or an event therein.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (Decision makers 
have discretion to accept or reject pieces of evidence, 
provided that sufficient reasons and bases are set forth 
explaining such actions). 

While a private physician indicated in a May 2006 letter that 
the claimed disability was related to service, he based his 
opinion on review of very limited records from the claims 
file.  On the other hand, the VA examiner elicited the 
veteran's history, reviewed the claims file after testing, 
and concluded that bilateral hearing loss was not related to 
the veteran's military service.  Because that opinion is 
based on review of the actual, entire record, and provides 
supporting rationale, noting the separation examination 
showed normal hearing, the Board finds that opinion 
persuasive and of higher probative value than the May 2006 
letter in the matter of a nexus between the disability for 
which service connection is sought and the veteran's active 
service.  

On June 2003 VA examination, the veteran reported a history 
of bilateral hearing loss since 1978.  At the Travel Board 
hearing, he testified that he did not receive any treatment 
for bilateral hearing loss until 1985.  The Board notes the 
first clinical notation of bilateral hearing loss disability 
that is associated with the claims file is the November 2001 
examination done on behalf of VA.  Significantly, a lengthy 
period of time between service and the earliest postservice 
clinical documentation of the disability for which service 
connection is sought (here some 22 years) is, of itself, a 
factor for consideration against a finding that any current 
hearing loss disability was incurred in service.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the 
veteran, his mother and brother are laypersons, their own 
belief that his bilateral hearing disability may be related 
to service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (only independent medical 
evidence may be considered to support Board findings).

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's hearing 
loss under 38 C.F.R. § 3.385 is related to his service, and 
therefore against the claim seeking service connection for 
such disability.  Hence, the claim must be denied.  


ORDER


Service connection for bilateral hearing loss is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


